Citation Nr: 1626737	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post anterior cruciate ligament reconstruction, right knee.

2.  Entitlement to a disability rating in excess of 10 percent for joint pain due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.

In January 2015, the Board remanded these claims for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an increased rating for joint pain due to undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability manifests in, at worst, limitation of flexion to 90 degrees, to include on repetition, with objective evidence of painful motion, and with x-ray confirmed degenerative changes.

2.  The Veteran's right knee disability manifests in slight instability.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for status post anterior cruciate ligament reconstruction, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5010-5260 (2015).

2.  The criteria for a separate 10 percent disability rating for slight instability associated with status post anterior cruciate ligament reconstruction, right knee, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard June 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service and post-service treatment records have been obtained.  The record does not indicate that the Veteran has applied for or is in receipt of Social Security Disability Income (SSDI).

The Veteran was provided VA medical examinations in June 2007, September 2009, October 2013, and January 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating

A.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Disabilities of the knee are evaluated pursuant to the Schedule of ratings - musculoskeletal system, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 through 5263.  The Veteran's status post anterior cruciate ligament reconstruction, right knee (right knee disability) is rated pursuant to DC 5010, for arthritis.

DC 5010 directs that the disability should be rated as degenerative arthritis, pursuant to DC 5003.  Under DC 5003, the arthritis will be rated on the basis of limitation of motion for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable, then a rating of 10 percent is assigned.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

DCs 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling; and limitation of knee flexion to 30 degrees is rated as 20 percent disabling.  Ratings above 20 percent are available for greater limitations of flexion.  

DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling; and limitation of knee extension to 15 degrees is rated as 20 percent disabling.  Ratings above 20 percent are available for greater limitations of extension. 

In addition to ratings based on limitation of motion, a separate rating may be assigned for knee instability pursuant to DC 5257.  VAOPGCPREC 23-97.  A 10 percent rating will be awarded for slight instability, a 20 percent rating will be awarded for moderate instability, and a 30 percent rating will be awarded for severe instability.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating disabilities; rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are equitable and just.  38 C.F.R. § 4.6.

Pursuant to DC 5258, a 20 percent rating is available for dislocation of semilunar cartilage.   Under DC 5259, a 10 percent rating may be awarded for removal of semilunar cartilage.  Additional ratings are available under DC 5256 for ankylosis of the knees, DC 5262 for impairment of the tibia and fibula, and DC 5263 for genu recurvatum.

Painful motion is entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

B.  Analysis

The Veteran seeks a disability rating in excess of 10 percent for his right knee disability.  The appeal period before the Board begins on April 19, 2006, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that a higher rating is not warranted on the basis of limitation of motion; however, a separate 10 percent rating is warranted for instability.

With regards to the conclusion on limitation of motion, the Board finds that the Veteran's right knee disability has shown, at worst, 90 degrees of flexion, to include on repetitive testing and with objective evidence of painful motion.  See December 2015 VA examination report; see also September 2009 VA examination report (conducted for the purpose of evaluating joint pains due to undiagnosed illness).  The Veteran's right knee disability has not been shown to exhibit reduced extension, though objective evidence of painful motion on extension has been shown.  Id.  X-ray imaging has confirmed that the Veteran has mild degenerative changes in his right knee.  See, e.g., December 2015 VA examination report.  Accordingly, the Board finds that the Veteran's right knee disability more nearly approximates degenerative arthritis with a noncompensable range of motion pursuant to DCs 5260 and 5261.  A 10 percent rating, the minimum compensable rating, is therefore warranted pursuant to DC 5003-5260.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.  Additionally, because limitation of extension has not been shown, a separate rating for limitation of extension is not warranted.

A higher, 20 percent rating may be warranted for limitation of flexion where flexion is limited to 30 degrees; however, at no point during the period on appeal has the Veteran's right knee disability approximated such measurements.

The Board acknowledges that the Veteran has stated that he is unable to flex his right knee due to the severity of pain on motion.  See June 2008 Notice of Disagreement.  While the Board is sympathetic to the Veteran's assertion, it finds that the medical evidence of record holds greater probative value with regard to limitation of motion measurements due to its objectivity and its contemporaneous nature.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also September 2009 VA examination report and June 2007 VA examination report.  Thus, the Board finds that the medical examinations of record, which show flexion no worse than 90 degrees and normal extension, to be an accurate determination of the Veteran's actual limitation of motion.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  Moreover, given that the VA examinations of June 2007 and September 2009 are contemporaneous to the Veteran's assertion of no flexion, the Board does not find a reasonable basis for the assignment of a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the Veteran's limitation of motion, the Board has also considered the DeLuca criteria.  8 Vet. App. 202.  The Veteran has alleged functional loss manifested by difficulty with ambulation, prolonged sitting and standing, difficulty bearing weight on the knee, less movement in the knee, pain, painful motion, cracking, guarding, effusion, tenderness, stiffness, weakness, fatigue, recurrent swelling, and subjective flare-ups of pain.  The June 2007 VA examination report did not indicate whether functional loss results in additional limitation of motion.  The October 2014 VA examination report stated that the functional loss does not result in additional limitation of motion beyond that in the objective testing results.  The September 2009 and December 2015 VA examination reports both stated that such a determination could not be made without resort to mere speculation.  Both examiners did ask the Veteran as to his impression of the impact of function loss and/or flare-ups and the Veteran reported that he experiences flare-ups of pain every day for the majority of the day.  The Board notes that the Veteran has also reported that his knee pain is generally constant, and also that his knee is in pain for approximately 75 percent of any given day.  Given these findings, the Board cannot find a reasonable basis to conclude that the Veteran's right knee disability more nearly approximates 30 degrees of flexion.  A higher, 20 percent rating is not warranted based on DeLuca.  8 Vet. App. 202; see also Mitchell, 25 Vet. App. 32.

In summary, the Board finds that the Veteran's right knee disability more nearly approximates degenerative arthritis confirmed by x-ray imaging and a noncompensable level of limitation of flexion.  There is no doubt to be resolved; a disability rating in excess of 10 percent based on limitation of motion measurements is not warranted.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DCs 5003, 5010, 5260, 5261.

The Board has also considered whether separate ratings may be warranted pursuant to DCs 5256-5259, 5262, and 5263.  

The Board finds that a separate 10 percent rating is warranted for slight instability pursuant to DC 5257.  The Board notes that the medical examinations of record have not found objective evidence of instability; the September 2009 VA examination did record a positive McMurray test but the examiner wrote that the accuracy of the result was limited due to the Veteran's heavy guarding.  Notwithstanding the examination results, the Veteran and his spouse have testified, and provided lay statements, that the Veteran's right knee is instable and sometimes gives way.  See October 2014 Board hearing transcript; see also September 2009 VA examination (the Veteran complained of occasional instability).  This lay evidence is buttressed by the fact that the Veteran constantly uses a knee brace and a cane.  Accordingly, reasonable doubt is resolved in the Veteran's favor, and the Board finds that his right knee disability does manifest in slight knee instability, corresponding to a 10 percent rating pursuant to DC 5257.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3, 4.71a.  A higher, 20 percent rating may be warranted for moderate instability; however, because there have been no objective findings of instability on examination and because the Board has already resolved reasonable doubt in the Veteran's favor to find that the disability does exist, such a higher rating is not warranted.

Ankylosis, dislocation of semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum have not been shown; therefore separate ratings pursuant to DCs 5256, 5258, 5259, 5262, and 5263, respectively, are not warranted.

The Board has also considered whether the Veteran's right knee disability rating claim should be referred to the Director, Compensation Service, for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b).  Here, however, the Veteran's right knee symptomatology and its resultant functional effects have been considered by the schedular rating criteria.  The Board also notes that the Veteran's symptoms and their functional effects were considered in the evaluation of his right knee's limitation of motion in accordance with DeLuca.  8 Vet. App. 202.  Accordingly, the Board finds that the Thun elements are not met.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b).

Lastly, the Board has considered the application of a staged rating; however, the Board concludes that the Veteran's right knee disability manifestations, to include for limitation of motion and instability, have been consistent throughout the period on appeal such that a staged rating is not warranted.  See Hart, 21 Vet. App. 505; Francisco, 7 Vet. App. 55.  In so concluding, the Board recognizes that the Veteran has complained of increasing pain throughout the course of the appeal; however, this was considered in his evaluation of limitation of motion in accordance with DeLuca.  8 Vet. App. 202


ORDER

A disability rating in excess of 10 percent for status post anterior cruciate ligament reconstruction, right knee, is denied.

A separate 10 percent rating for slight instability of the right knee is granted.


REMAND

The Board finds that the Veteran's claim for an increased rating for joint pain due to an undiagnosed illness requires referral to the Director, Compensation Service, for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b).  This is supported by the fact that the Veteran has complained that his joint pains cause difficulty sleeping, and the combination of sleeplessness and pain have caused him to frequently miss work.  See June 2007 Statement in Support of Claim.  Additionally, the Board notes that the December 2015 VA examiner determined that this disability, alone, precludes him from being able to secure and maintain gainful employment, to include that of a sedentary nature.  Given this evidence that this disability exhibits extraschedular symptoms that result in marked interference with employment, remand is warranted for referral to the Director, Compensation Service, for consideration of an extraschedular rating.  See Thun, 22 Vet. App. at 115-16.  

Accordingly, this issue is REMANDED for the following actions:

1.  Refer to the Director, Compensation Service, the issue of entitlement to an extraschedular rating for joint pains due to undiagnosed illness.

The December 2015 VA examiner's findings regarding unemployability and the Veteran's June 2007 statement regarding the impact of this disability on his sleep and work must be considered in addition to the remainder of the claims file.

2.  After receiving a response from the Director, Compensation Service, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


